Citation Nr: 0739561	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for his service connected 
low back disability, characterized as myalgia, lumbar 
muscles, right, with limitation of motion of the lumbar 
spine, mechanical lower back pain and arthritis, currently 
rated at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
December 1945.  

The veteran was also a prisoner of war in Germany from 
December 1944 to May 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In his 
October 2004 substantive appeal, the veteran requested a 
personal hearing at the RO.  However, he subsequently 
cancelled that hearing in December 2004.

This matter was remanded in August 2006 for further 
development.  The requested development having been 
accomplished, the case is returned for further adjudication.

The Board notes that the veteran may have a right leg 
disorder associated with his back, though this is not clear 
from the record.  The issue of service connection for a right 
leg disorder secondary to the service connected back disorder 
is not before the Board at this time.  The veteran should 
provide to the RO appropriate clarification as to whether he 
wishes to raise such a claim at this time and the RO should 
take appropriate action (if needed).  In any event, this 
issue is not before the undersigned at this time. 

FINDING OF FACT

The veteran's service-connected low back disability has not 
been manifested by ankylosis of the spine or neurologic 
symptoms consistent with intervertebral disc syndrome.

CONCLUSION OF LAW

The criteria for a higher rating for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5292 (2002); 5003, 5010, 5237, 5243 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes that the criteria for rating disabilities of 
the spine were amended once since the veteran filed his 
claim.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased rating for the veteran's low 
back disability is warranted.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-00; 38 U.S.C.A. § 5110(g).

The veteran asserts that he is entitled to a higher rating 
for his service-connected lumbar spine disability, currently 
evaluated as 40 percent disabling.  It is rated by analogy 
under DC 5010-5292, traumatic arthritis and limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).

Under DC 5010, arthritis due to trauma is rated as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  

Since the veteran is entitled to a compensable rating for 
limitation of motion, DC 5010 is not applicable at this time.  

The Board notes that there is no diagnosis of intervertebral 
disc syndrome to warrant application of diagnostic codes 5243 
or 5293.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).

Under the previous version of the rating criteria, the RO 
evaluated the veteran's back disability under DC 5292, 
limitation of motion of the lumbar spine, and granted a 40 
percent evaluation.  38 U.S.C.A. § 4.71a (2002).  A 40 
percent evaluation is warranted when the limitation of motion 
is severe.  This is the highest available disability 
evaluation under DC 5292.  Therefore, the Board will consider 
the amended criteria as it provides for a rating higher than 
40 percent.

Under the amended version of the rating criteria, the 
veteran's back disability would be rated under DC 5237, 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2007).  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, while a 100 percent evaluation is 
warranted when there is ankylosis of the entire spine.

In a VA exam dated September 2006, the examiner indicated he 
reviewed the claims file and tested the veteran's range of 
motion.  Upon testing, the veteran had forward flexion of 15 
degrees, backward extension of 15 degrees, lateral forward 
flexion of 15 degrees, and lateral rotation of 15 degrees.  
The examiner also indicated that the veteran complained of 
pain in the knees with straight leg raising test.  The deep 
tendon reflexes were about 1% bilaterally symmetrical in 
plantar and dorsiflexion.  There is no evidence of record to 
show that the veteran has ankylosis of the spine. 

The 2006 VA examiner indicated that the veteran had an 
electromyography (EMG) exam in May 2003, with a long-standing 
low back pain with pain radiating to the right lateral leg to 
the right of the third toe.  The EMG nerve conduction studies 
revealed right L5-S1 lumbar radiculopathy of mild severity.  

The veteran gave a history of constant pain in the lower back 
at a level of 8 on a pain scale of 0 to 10, and indicated 
that he takes pain medication daily.  The veteran described 
stiffness in his back, and indicated that there were times 
when he could barely move.  The veteran cannot bend, 
therefore he needs his spouse to help him get dressed and tie 
his shoes.  The examiner noted that the veteran wears a back 
brace, uses a cane, uses a TENS unit to manage pain, and has 
a scooter to aid his mobility.  The veteran indicated that 
there were no aggravating factors causing the pain, but that 
the pain was always there, never gone.  He reported pain 
radiating down both legs to the toes and he described a 
tingling and burning sensation in both feet.

The veteran's daily activities include light work in his 
garden, and once included walking as exercise.  However, the 
veteran indicated that his walking is unsteady and he loses 
balance.  He is unable to walk more than 1-2 blocks without 
experiencing excruciating pain.  The examiner noted that the 
veteran ambulates slowly and needed his spouse's help for 
basic tasks.  

During the examination, the examiner noted kyphoscoliosis of 
the thoracolumbar spine as well as moderate to severe 
tenderness over the cervical, thoracic, and lumbosacral 
spine.  

The radiology report indicated that the veteran's 
intervertebral space between L5-S1 is narrowed with normal 
lordosis, with the impression being degenerative joint 
disease.  The examiner diagnosed the veteran with severe 
kyphoscoliosis of the thoracolumbar spine and chronic pain in 
the lower back.  It was noted that functional loss and 
impairment secondary to the low back pain is moderately 
severe on a constant basis.  Joint function is additionally 
limited by pain, fatigue, and weakness secondary to 
repetitive use and flare-ups and at that time functional loss 
is estimated as moderately severe to severe, or 75 to 100%.

The Board has carefully reviewed the September 2006 VA 
examination report as well as all VA treatment records and 
private records within the claims file.  None of the evidence 
indicates that the veteran's thoracolumbar spine is 
ankylosed.  Therefore, under the current rating schedule, his 
lumbar spine disability would not meet the criteria for a 50 
percent or 100 percent evaluation.  Under the criteria in 
effect prior to September 26, 2003, the lumbar spine 
disability would not be entitled to an evaluation greater 
than 40 percent unless the veteran is diagnosed with 
intervertebral disc sydrome with incapacitating episodes 
having a total duration of at least six weeks in the last 12 
months, with bed rest prescribed by a physician.  
The Board notes that the veteran has not been diagnosed with 
intervertebral disc syndrome and has not been prescribed bed 
rest.  Accordingly, the highest rating that the veteran is 
entitled to under the rating criteria is 40 percent.

In addition, the Board must also consider whether a higher 
disability rating is warranted based on functional loss due 
to pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam 
shows that the veteran reported low back pain, which was 
substantiated by the VA examiner who indicated that the 
veteran had a moderate to severe tenderness at the cervical, 
thoracic, and lumbosacral spine.  The examiner also indicated 
that the veteran had severe restriction of motion and that 
the veteran's functional loss and impairment secondary to the 
low back pain is moderately severe on a constant basis.  He 
further indicated that joint function is additionally limited 
by pain, fatigue, and weakness secondary to repetitive use 
and flare-ups, when functional loss is estimated as 
moderately severe to severe at 75-100%.  

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by the post-service medical records 
that clearly indicate that he does not meet the standards for 
a higher evaluation.  Thus, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 40 percent for his lumbar spine disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was not satisfactory prior to 
the August 2003 rating decision and consequently, the Board 
remanded the case, in part, for issuance of adequate notice.  
In August 2006, the Appeals Management Center (AMC) issued 
corrective and proper notice informing the veteran of (1) 
evidence necessary to substantiate his claim, (2) evidence 
that the VA would seek to provide, and (3) evidence that the 
veteran was expected to send to VA, including evidence in his 
possession.  The notice also provided information on how 
disability ratings and effective dates are determined.  After 
providing notice and ample time for the veteran to respond, 
the AMC completed a supplemental statement of the case in 
August 2007.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO and AMC have obtained VA 
outpatient records and records from private medical 
providers.  The veteran was afforded a VA medical examination 
in September 2006.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for myalgia, lumbar 
muscles, right with limitation of motion of the lumbar spine, 
mechanical lower back pain and arthritis, currently rated at 
40 percent, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


